Fourth Court of Appeals
                                    San Antonio, Texas
                                          February 5, 2014

                                       No. 04-13-00841-CV

                               PILOT TRAVEL CENTERS LLC,
                                        Appellant

                                                 v.

                                      Norma GUTIERREZ,
                                           Appellee

                   From the 49th Judicial District Court, Webb County, Texas
                             Trial Court No. 2013-CV-000054-D1
                          The Honorable Joe Lopez, Judge Presiding


                                          ORDER
       This is an accelerated appeal. Appellant’s brief was originally due on January 6, 2014.
We granted appellant an extension until January 23, 2014 to file the brief. Neither the brief nor a
motion for extension of time has been filed.

         We, therefore, ORDER Pilot Travel Centers LLC to file, on or before February 25,
2014, its appellant’s brief and a written response reasonably explaining (1) its failure to timely
file the brief and (2) why appellee is not significantly injured by appellant’s failure to timely file
a brief. Alternatively, Pilot Travel Centers LLC may file a motion to dismiss this appeal pursuant
to Texas Rule of Appellate Procedure 42.1. See TEX. R. APP. P. 42.1(a) (providing for voluntary
dismissals of appeals by motion of the appellant or by agreement of the parties).

        If Pilot Travel Centers LLC fails to respond to this order by February 25, 2014, we
will dismiss this appeal for want of prosecution. See TEX. R. APP. P. 38.8(a); see also TEX. R.
APP. P. 42.3(c) (allowing involuntary dismissal if appellant has failed to comply with a court
order).


                                                      _________________________________
                                                      Karen Angelini, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of February, 2014.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court